DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2021 has been entered.
 Response to Amendment
Applicant’s amendment filed 21 October 2021 amends claims 1, 8, and 15. Applicant’s amendment filed 01 November 2021 amends claims 1, 8, and 15. Applicant’s amendments have been fully considered and entered.
Response to Arguments
Applicant argues, “As argued previously, the present claims clarify that the biometrics are applied in a biometrically-linked environment, where the links are configured to be application, and for allowing a single biometric reading to independently provide multiple passwords and/or keys to different 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 5, 7, 8, 11, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, U.S. Publication No. 2010/0138914, in view of Hagiwara, U.S. Publication No. 2006/0075256, and further in view of Balasubramanian, U.S. Patent No. 8,006,298. Referring to claim 1, 8, Davis discloses a biometric quick launch system that includes a mobile device that includes a biometric information input device ([0029] & Figure 3, 325 & [0056]: embodiment may not require the smart card reader. Therefore, mobile device would include all functionality of the smart card reader), which meets the limitation of a biometric capture device configured to generate user biometric data. The smart card reader includes a microprocessor (Figure 2, 228 & Figure 3, 310 & [0056]: embodiment may not require the smart card reader. Therefore, mobile device would include all functionality of the smart card reader) that controls the operation of the smart card reader such that the smart card reader processes the captured biometrics to create a biometric template ([0030]), which meets the limitation of a processor, operatively coupled to the biometric capture device, wherein the processor is configured to process user biometric data from the biometric capture device to generate one or more biometric templates. The smart card reader includes storage for software applications (Figure 3, 328 & [0032]), which meets the limitation of an application module, configured to store a plurality of different executable applications. The mobile device microprocessor (Figure 2, 228) determines that the fingerprint templates are associated with specific applications ([0056] & [0062]), which meets the limitation of a biometric manager module, wherein the biometric manager module is configured to associated each of the executable applications with one of the one or more biometric templates. The microprocessor determines whether a fingerprint candidate matches a stored fingerprint template and determines that the fingerprint templates is associated with an application ([0056] & [0062]) such that the data being executed by the microprocessor can be temporarily stored in RAM 218 ([0020]: RAM 218 would read on the claimed memory. Examiner notes that the candidate/template comparison procedure performed by the microprocessor requires storage of the candidate and template information and paragraph [0020] discloses that the RAM 218 provides this form of temporary storage), which meets the limitation of a memory, operatively coupled to the processor, wherein the memory is configured to store the one or more biometric templates and one or more previously generated biometric templates, wherein the processor is configured to match one of the one or more biometric templates with one of the one or more previously generated biometric templates to determine if the matched biometric template is associated with the executable application.
Davis does not specify that the processor generates a password/key that allows access to the application in response to biometric candidate matching the biometric template. Hagiwara discloses the authentication of a user utilizing biometric comparison such that when a submitted biometric matches a stored biometric, stored passwords that are stored in association with the stored biometric, are passed to a security mechanism that utilizes the passwords to provide access to separate applications (Figure 1 & [0039] & [0022] & [0024]: separate passwords are associated applications such as BIOS POP and BIOS SVP; separate passwords means that password 108A works for the BIOS POP application but not for the BIOS SVP application since password 108B works for the BIOS SVP application), which meets the limitation of and wherein the processor is configured to [automatically] generate at least one of a password from the memory, the at least one of a password being formatted for allowing access by the user to at least one of the plurality of different executable applications, but not allowing access to another one of the plurality of different executable applications associated by the biometric manager module, based on the matched biometric template. Stored passwords are for specific application (Figure 1 & [0022]-[0024]; separate passwords are associated applications such as BIOS POP and BIOS SVP), which meets the limitation of wherein the memory is configured to store the respective passwords [formatted independently] for each of the plurality of executable applications associated with the user, an application module, configured to store a plurality of different executable applications having respective passwords [formatted independently] for each of the plurality of executable applications associated with the user, associating, via a biometric manager module, associating passwords [independently formatted] for each of the plurality of executable applications associated with the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric quick launch system of Davis to have stored application specific passwords in association with stored biometrics in order to allow for the usage of legacy password frameworks (Hagiwara : [0006] & [0038]) that does not require the user to load any special authentication applications as suggested by Hagiwara ([0030]).
Hagiwara does not specify that the stored passwords are automatically retrieved based upon the biometric comparison. However, it is well settled that it is not invention to broadly provide a mechanical or automatic means to replace manual activity which has accomplished the same result (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the passwords retrieval of Hagiwara to have been performed automatically in response to the biometric comparison because providing an automatic means to replace a manual activity that accomplishes the same result is not invention (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).
Hagiwara does not specify that the individual application passwords are specifically formatted for the application. Balasubramanian passwords being specifically formatted for individual applications (Col. 5, lines 50-61), which meets the limitation of a plurality of different executable applications having respective passwords formatted independently for each of the plurality of executable applications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the individual application passwords of Hagiwara to have been specifically formatted for each application in order to allow for each application to have their own password criteria which would application password resets to occur without costly and time consuming modifications to the individual applications to accept a single password format as suggested by Balasubramanian (Col. 5, lines 55-61).
Referring to claims 4, 11, Davis does not specify that the processor generates a password/key that allows access to the application in response to biometric candidate matching the biometric template. Hagiwara discloses the authentication of a user utilizing biometric comparison such that when a submitted biometric matches a stored biometric, stored passwords that are stored in association with the stored biometric, are passed to a security mechanism that utilizes the passwords to provide access to separate applications (Figure 1 & [0039] & [0022] & [0024]: separate passwords are associated applications such as BIOS POP and BIOS SVP; separate passwords means that password 108A works for the BIOS POP application but not for the BIOS SVP application since password 108B works for the BIOS SVP application). The passwords can be associated with different levels of access based upon the user ([0029]: users can have admin, end user, or guest privilege levels. Therefore, an admin user and a guest user with a password to the same application would have different privilege levels for that application), which meets the limitation of wherein the generated password is configured to provide a first level of access to the associated application, and the cryptographic key is configured to provide a second level of access to the associated executable application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric quick launch system of Davis to have stored application specific passwords in association with stored biometrics in order to allow for the usage of legacy password frameworks (Hagiwara : [0006] & [0038]) that does not require the user to load any special authentication applications as suggested by Hagiwara ([0030]).
Referring to claims 5, 12, Davis does not specify that the processor generates a password/key that allows access to the application in response to biometric candidate matching the biometric template. Hagiwara discloses the authentication of a user utilizing biometric comparison such that when a submitted biometric matches a stored biometric, stored passwords that are stored in association with the stored biometric, are passed to a security mechanism that utilizes the passwords to provide access to separate applications (Figure 1 & [0039] & [0022] & [0024]: separate passwords are associated applications such as BIOS POP and BIOS SVP; separate passwords means that password 108A works for the BIOS POP application but not for the BIOS SVP application since password 108B works for the BIOS SVP application). The passwords can be associated with different levels of access based upon the user ([0029]: users can have admin, end user, or guest privilege levels, which are different levels of access), which meets the limitation of wherein the first level of access and the second level of access is different. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric quick launch system of Davis to have stored application specific passwords in association with stored biometrics in order to allow for the usage of legacy password frameworks (Hagiwara : [0006] & [0038]) that does not require the user to load any special authentication applications as suggested by Hagiwara ([0030]).
Referring to claims 7, 14, Davis discloses that the terminal includes a communication subsystem that allows for communication over various networks ([0022]) and the application can be an internet browsing application ([0065]: internet browsing requires network communication), which meets the limitation of further comprising communications circuitry configured to communicate data from the associated executable application to a computer network.
Claims 2-3, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, U.S. Publication No. 2010/0138914, in view of Hagiwara, U.S. Publication No. 2006/0075256, in view of Balasubramanian, U.S. Patent No. 8,006,298, and further in view of Topp, U.S. Patent No. 6,134,661. Referring to claims 2, 9, Davis does not specify that the processor generates a password/key that allows access to the application in response to biometric candidate matching the biometric template. Hagiwara discloses the authentication of a user utilizing biometric comparison such that when a submitted biometric matches a stored biometric, stored passwords that are stored in association with the stored biometric, are passed to a security mechanism that utilizes the passwords to provide access to separate applications (Figure 1 & [0039] & [0022] & [0024]: separate passwords are associated applications such as BIOS POP and BIOS SVP; separate passwords means that password 108A works for the BIOS POP application but not for the BIOS SVP application since password 108B works for the BIOS SVP application). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric quick launch system of Davis to have stored application specific passwords in association with stored biometrics in order to allow for the usage of legacy password frameworks (Hagiwara : [0006] & [0038]) that does not require the user to load any special authentication applications as suggested by Hagiwara ([0030]).
Hagiwara does not explicitly disclose that the passwords are alphanumeric. Topp discloses the utilization of alphanumeric passwords (Col. 1, lines 66-67), which meets the limitation of wherein the password comprises an alphanumeric password. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one-time passwords of Hagiwara to have been created as alphanumeric passwords because alphanumeric passwords are very difficult, if not virtually impossible, for hackers to discover as disclosed by Topp (Col. 1, line 65 – Col. 2, line 6).
Referring to claims 3, 10, Davis does not specify that the processor generates a password/key that allows access to the application in response to biometric candidate matching the biometric template. Hagiwara discloses the authentication of a user utilizing biometric comparison such that when a submitted biometric matches a stored biometric, stored passwords that are stored in association with the stored biometric, are passed to a security mechanism that utilizes the passwords to provide access to separate applications (Figure 1 & [0039] & [0022] & [0024]: separate passwords are associated applications such as BIOS POP and BIOS SVP; separate passwords means that password 108A works for the BIOS POP application but not for the BIOS SVP application since password 108B works for the BIOS SVP application). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric quick launch system of Davis to have stored application specific passwords in association with stored biometrics in order to allow for the usage of legacy password frameworks (Hagiwara : [0006] & [0038]) that does not require the user to load any special authentication applications as suggested by Hagiwara ([0030]).
Hagiwara does not specify that the individual application passwords are specifically formatted for the application. Balasubramanian passwords being specifically formatted for individual applications (Col. 5, lines 50-61), which meets the limitation of wherein the processor is configured to format the [alphanumeric] password to conform to a password format requirement for the associated executable application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the individual application passwords of Hagiwara to have been specifically formatted for each application in order to allow for each application to have their own password criteria which would application password resets to occur without costly and time consuming modifications to the individual applications to accept a single password format as suggested by Balasubramanian (Col. 5, lines 55-61).
Balasubramanian does not explicitly disclose that the passwords are alphanumeric. Topp discloses the utilization of alphanumeric passwords (Col. 1, lines 66-67), which meets the limitation of an alphanumeric password. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one-time passwords of Balasubramanian to have been created as alphanumeric passwords because alphanumeric passwords are very difficult, if not virtually impossible, for hackers to discover as disclosed by Topp (Col. 1, line 65 – Col. 2, line 6).
Claims 6, 13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, U.S. Publication No. 2010/0138914, in view of Hagiwara, U.S. Publication No. 2006/0075256, in view of Balasubramanian, U.S. Patent No. 8,006,298, and further in view of Baughman, U.S. Publication No. 2009/0307164. Referring to claims 6, 13, Davis, as modified in view of Hagiwara and Balasubramanian above, does not specify that the biometric templates are generated by representing feature vectors as binary strings. Baughman discloses biometric template generation that characterizes vector data as binary strings in order to generate templates ([0023]), which meets the limitation of wherein the processor is configured to process user biometric data by representing feature vectors of the biometric templates as binary strings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric templates of Davis to have been generated in the manner described in Baughman in order to reduce the vulnerabilities of known biometric systems as suggested by Baughman ([0005] & [0013] & [0023]).
Referring to claim 15, Davis discloses a biometric quick launch system that includes a mobile device that includes a biometric information input device ([0029] & Figure 3, 325 & [0056]: embodiment may not require the smart card reader. Therefore, mobile device would include all functionality of the smart card reader), which meets the limitation of a biometric capture device configured to generate user biometric data. The smart card reader includes a microprocessor (Figure 2, 228 & Figure 3, 310 & [0056]: embodiment may not require the smart card reader. Therefore, mobile device would include all functionality of the smart card reader) that controls the operation of the smart card reader such that the smart card reader processes the captured biometrics to create a biometric template ([0030]), which meets the limitation of a processor, operatively coupled to the biometric capture device, wherein the processor is configured to process user biometric data from the biometric capture device to [extract feature vectors of the biometric templates and convert the vectors for form binary strings] to generate one or more biometric templates therefrom. The smart card reader includes storage for software applications (Figure 3, 328 & [0032]), which meets the limitation of an application module, configured to store a plurality of different executable applications. The software applications can include applications such as web browsing applications ([0040]: Examiner notes that the software applications are not configured to receive biometrics because the microprocessor receives the biometrics and performs the comparison functionality [0053] & [0056]), which meets the limitation of wherein at least one of the plurality of different executable applications is configured [to require a password], but not require biometric data for access. The mobile device microprocessor (Figure 2, 228) determines that the fingerprint templates are associated with specific applications ([0056] & [0062]), which meets the limitation of a biometric manager module, wherein the biometric manager module is configured to associated one of the executable applications with one of the one or more biometric templates. The microprocessor determines whether a fingerprint candidate matches a stored fingerprint template and determines that the fingerprint templates is associated with an application ([0056] & [0062]) such that the data being executed by the microprocessor can be temporarily stored in RAM 218 ([0020]: RAM 218 would read on the claimed memory. Examiner notes that the candidate/template comparison procedure performed by the microprocessor requires storage of the candidate and template information and paragraph [0020] discloses that the RAM 218 provides this form of temporary storage), which meets the limitation of a memory, operatively coupled to the processor, wherein the memory is configured to store the one or more biometric templates and one or more previously generated biometric templates, wherein the processor is configured to match one of the one or more biometric templates with one of the one or more previously generated biometric templates to determine if the matched biometric template is associated with the executable application.
Davis does not specify that the processor generates a password/key that allows access to the application in response to biometric candidate matching the biometric template. Hagiwara discloses the authentication of a user utilizing biometric comparison such that when a submitted biometric matches a stored biometric, stored passwords that are stored in association with the stored biometric, are passed to a security mechanism that utilizes the passwords to provide access to separate applications (Figure 1 & [0039] & [0022] & [0024]: separate passwords are associated applications such as BIOS POP and BIOS SVP; separate passwords means that password 108A works for the BIOS POP application but not for the BIOS SVP application since password 108B works for the BIOS SVP application; applications do not require biometric authentication), which meets the limitation of and wherein the processor is configured to [automatically] generate at least one of a password from the memory, the at least one of a password being formatted for allowing access by the user to the executable applications associated by the biometric manager module, including the at least one of the plurality of different executable applications configured to require an associated password, but not require biometric data, for access, based on the matched biometric template. Stored passwords are for specific application (Figure 1 & [0022]-[0024]; separate passwords are associated applications such as BIOS POP and BIOS SVP; applications do not require biometric authentication), which meets the limitation of wherein the memory is configured to store the respective passwords [formatted independently] for each of the plurality of executable applications associated with the user, an application module, configured to store a plurality of different executable applications, wherein the application module is further configured to store passwords [independently formatted] for each of the plurality of executable applications associated with the user, wherein at least one of the plurality of different executable applications is configured to require an associated password, but not require biometric data for access. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric quick launch system of Davis to have stored application specific passwords in association with stored biometrics in order to allow for the usage of legacy password frameworks (Hagiwara : [0006] & [0038]) that does not require the user to load any special authentication applications as suggested by Hagiwara ([0030]).
Hagiwara does not specify that the stored passwords are automatically retrieved based upon the biometric comparison. However, it is well settled that it is not invention to broadly provide a mechanical or automatic means to replace manual activity which has accomplished the same result (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the passwords retrieval of Hagiwara to have been performed automatically in response to the biometric comparison because providing an automatic means to replace a manual activity that accomplishes the same result is not invention (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).
Hagiwara does not specify that the individual application passwords are specifically formatted for the application. Balasubramanian passwords being specifically formatted for individual applications (Col. 5, lines 50-61), which meets the limitation of a plurality of different executable applications having respective passwords formatted independently for each of the plurality of executable applications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the individual application passwords of Hagiwara to have been specifically formatted for each application in order to allow for each application to have their own password criteria which would application password resets to occur without costly and time consuming modifications to the individual applications to accept a single password format as suggested by Balasubramanian (Col. 5, lines 55-61).
Davis, as modified in view of Hagiwara and Balasubramanian above, does not specify that the biometric templates are generated by representing feature vectors as binary strings. Baughman discloses biometric template generation that characterizes vector data as binary strings in order to generate templates ([0023]), which meets the limitation of wherein the processor is configured to extract feature vectors of the biometric templates and convert the vectors for form binary strings to generate one or more biometric templates therefrom. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric templates of Davis to have been generated in the manner described in Baughman in order to reduce the vulnerabilities of known biometric systems as suggested by Baughman ([0005] & [0013] & [0023]).
Referring to claim 18, Davis does not specify that the processor generates a password/key that allows access to the application in response to biometric candidate matching the biometric template. Hagiwara discloses the authentication of a user utilizing biometric comparison such that when a submitted biometric matches a stored biometric, stored passwords that are stored in association with the stored biometric, are passed to a security mechanism that utilizes the passwords to provide access to separate applications (Figure 1 & [0039] & [0022] & [0024]: separate passwords are associated applications such as BIOS POP and BIOS SVP; separate passwords means that password 108A works for the BIOS POP application but not for the BIOS SVP application since password 108B works for the BIOS SVP application). The passwords can be associated with different levels of access based upon the user ([0029]: users can have admin, end user, or guest privilege levels. Therefore, an admin user and a guest user with a password to the same application would have different privilege levels for that application), which meets the limitation of wherein the generated password is configured to provide a first level of access to the associated application, and the cryptographic key is configured to provide a second level of access to the associated executable application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric quick launch system of Davis to have stored application specific passwords in association with stored biometrics in order to allow for the usage of legacy password frameworks (Hagiwara : [0006] & [0038]) that does not require the user to load any special authentication applications as suggested by Hagiwara ([0030]).
Referring to claim 19, Davis does not specify that the processor generates a password/key that allows access to the application in response to biometric candidate matching the biometric template. Hagiwara discloses the authentication of a user utilizing biometric comparison such that when a submitted biometric matches a stored biometric, stored passwords that are stored in association with the stored biometric, are passed to a security mechanism that utilizes the passwords to provide access to separate applications (Figure 1 & [0039] & [0022] & [0024]: separate passwords are associated applications such as BIOS POP and BIOS SVP; separate passwords means that password 108A works for the BIOS POP application but not for the BIOS SVP application since password 108B works for the BIOS SVP application). The passwords can be associated with different levels of access based upon the user ([0029]: users can have admin, end user, or guest privilege levels, which are different levels of access), which meets the limitation of wherein the first level of access and the second level of access is different. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric quick launch system of Davis to have stored application specific passwords in association with stored biometrics in order to allow for the usage of legacy password frameworks (Hagiwara : [0006] & [0038]) that does not require the user to load any special authentication applications as suggested by Hagiwara ([0030]).
Referring to claim 20, Davis discloses that the terminal includes a communication subsystem that allows for communication over various networks ([0022]) and the application can be an internet browsing application ([0065]: internet browsing requires network communication), which meets the limitation of further comprising communications circuitry configured to communicate data from the associated executable application to a computer network.
Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, U.S. Publication No. 2010/0138914, in view of in view of Hagiwara, U.S. Publication No. 2006/0075256, in view of Balasubramanian, U.S. Patent No. 8,006,298, in view of Baughman, U.S. Publication No. 2009/0307164, and further in view of Topp, U.S. Patent No. 6,134,661. Referring to claim 16, Davis does not specify that the processor generates a password/key that allows access to the application in response to biometric candidate matching the biometric template. Hagiwara discloses the authentication of a user utilizing biometric comparison such that when a submitted biometric matches a stored biometric, stored passwords that are stored in association with the stored biometric, are passed to a security mechanism that utilizes the passwords to provide access to separate applications (Figure 1 & [0039] & [0022] & [0024]: separate passwords are associated applications such as BIOS POP and BIOS SVP; separate passwords means that password 108A works for the BIOS POP application but not for the BIOS SVP application since password 108B works for the BIOS SVP application). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric quick launch system of Davis to have stored application specific passwords in association with stored biometrics in order to allow for the usage of legacy password frameworks (Hagiwara : [0006] & [0038]) that does not require the user to load any special authentication applications as suggested by Hagiwara ([0030]).
Hagiwara does not explicitly disclose that the passwords are alphanumeric. Topp discloses the utilization of alphanumeric passwords (Col. 1, lines 66-67), which meets the limitation of wherein the password comprises an alphanumeric password. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one-time passwords of Hagiwara to have been created as alphanumeric passwords because alphanumeric passwords are very difficult, if not virtually impossible, for hackers to discover as disclosed by Topp (Col. 1, line 65 – Col. 2, line 6).
Referring to claim 17, Davis does not specify that the processor generates a password/key that allows access to the application in response to biometric candidate matching the biometric template. Hagiwara discloses the authentication of a user utilizing biometric comparison such that when a submitted biometric matches a stored biometric, stored passwords that are stored in association with the stored biometric, are passed to a security mechanism that utilizes the passwords to provide access to separate applications (Figure 1 & [0039] & [0022] & [0024]: separate passwords are associated applications such as BIOS POP and BIOS SVP; separate passwords means that password 108A works for the BIOS POP application but not for the BIOS SVP application since password 108B works for the BIOS SVP application). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric quick launch system of Davis to have stored application specific passwords in association with stored biometrics in order to allow for the usage of legacy password frameworks (Hagiwara : [0006] & [0038]) that does not require the user to load any special authentication applications as suggested by Hagiwara ([0030]).
Hagiwara does not specify that the individual application passwords are specifically formatted for the application. Balasubramanian passwords being specifically formatted for individual applications (Col. 5, lines 50-61), which meets the limitation of wherein the processor is configured to format the [alphanumeric] password to conform to a password format requirement for the associated executable application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the individual application passwords of Hagiwara to have been specifically formatted for each application in order to allow for each application to have their own password criteria which would application password resets to occur without costly and time consuming modifications to the individual applications to accept a single password format as suggested by Balasubramanian (Col. 5, lines 55-61).
Balasubramanian does not explicitly disclose that the passwords are alphanumeric. Topp discloses the utilization of alphanumeric passwords (Col. 1, lines 66-67), which meets the limitation of an alphanumeric password. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one-time passwords of Balasubramanian to have been created as alphanumeric passwords because alphanumeric passwords are very difficult, if not virtually impossible, for hackers to discover as disclosed by Topp (Col. 1, line 65 – Col. 2, line 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437